DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on March 1, 2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 1, 2022.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on February 26, 2020. It is noted, however, that applicant has not filed a certified copy of the Korean application, 10-2020-0023925 as required by 37 CFR 1.55.

Information Disclosure Statement
4.	Applicant’s submission of an Information Disclosure Statement (IDS) on March 3, 2020 and July 24, 2022 is acknowledged. 
	One non-patent literature reference on the IDS filed on March 3, 2020 has not been considered because the copy required by 37 CFR 1.98(a)(2) has not been provided.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings 
5.	The replacement drawings filed on June 16, 2020 are acceptable.

Specification
6.	The substitute specification filed on June 16, 2020 has been entered. 
	The substitute specification is objected to because the peptide sequence recited on page 68 of the marked-up copy requires a sequence identifier per 37 CFR 1.821.
	The substitute specification is also objected to because the file size of the Sequence Listing must be provided in bytes rather than kilobytes. See MPEP 2422.03(a).

Claim Objections
7.	Claim 1 is objected to because of the following minor informalities. Inserting a comma after “optionally” in line 7 and also after “wherein” in line 9 is suggested to improve clarity.
	Claim 4 is objected to because it is missing a concluding period.
Claim 5 is objected to because “have” in line should be replaced with “has”. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 depends from claim 1 and recites “wherein a weight average molecular weight of the substituted or unsubstituted polyalkylene glycol is about 1,000 Da to about 10,000 Da.” Since claim 1 states that the presence of substituted or unsubstituted polyalkylene glycol is optional, it is not clear whether claim 9 requires the nanostructure to contain the polyalkylene glycol or if the claim is more broadly limiting the weight average molecular weight of the polyalkylene glycol if it is present. If the former was intended, Applicant could address the issue by amending the claim to first state that the nanostructure must contain the polyalkylene glycol. If the latter was intended, Applicant could address the issue by amending the claim to recite, for example, “wherein, when the nanostructure comprises the substituted or unsubstituted polyalkylene glycol, a weight average molecular weight of the substituted or unsubstituted polyalkylene glycol is about 1,000 Da to about 10,000 Da.” 
Claim 10 depends from claim 1 and recites “wherein the substituted or unsubstituted polyalkylene glycol is substituted or unsubstituted polyethylene glycol.” This claim is indefinite for the reasons set forth above with respect to claim 9. Applicant could address the issue in the same ways set forth above with respect to claim 9.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 9, 10, 12, and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 depends from claim 1 and recites “wherein the nanoparticle comprises an organic polymer nanoparticle, an inorganic nanoparticle, an organic-inorganic composite nanoparticle, or a combination thereof.” This is not further limiting because it encompasses all possibilities for the nanoparticle. Applicant could address the issue by canceling the claim, amending the claim such that one of the options is presented in a new dependent claim, or presenting a sufficient showing that the claim complies with the statutory requirements.
Claims 9 and 10 each depend from claim 1. As discussed above in the indefiniteness rejection, it is not clear as to which of the following interpretations is correct: (1) the nanostructure must contain polyalkylene glycol and the polyalkylene glycol must satisfy the conditions recited in claims 9 and 10; or (2) the inclusion of polyalkylene glycol in the nanostructure remains optional, but if it is present, the conditions in claims 9 and 10 must be satisfied. If the second option is correct, claims 9 and 10 are not further limiting because they encompass nanostructures that need not have any features in addition to those already required by claim 1. Applicant could address the issue by canceling the claims, amending the claims to require the nanostructure to include polyalkylene glycol, or presenting a sufficient showing that the claims comply with the statutory requirements.
Claim 12 depends from claim 1 and imposes a particular condition when the nanostructure comprises polyalkylene glycol. Claim 13 depends from claim 1 and imposes a particular condition when the nanostructure comprises polyalkylene glycol. Similar to claims 9 and 10, claims 12 and 13 are not further limiting because they continue to encompass nanostructures that need not satisfy the additional requirements recited in the claims. To illustrate, claim 12 continues to encompass nanostructures that do not include polyalkylene glycol, and as a result, not all of the options encompassed by claim 12 further limit the nanostructure of claim 1. The same reasoning applies to claim 13.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12. 	Claims 1, 2, 4, and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over et al. Dower et al. (US 5,639,603).
	The instant claims are drawn to a nanostructure that comprises the following elements: (i) a nanoparticle, (ii) a first compound that comprises a probe and is bound to the surface of the nanoparticle, and (iii) a second compound that comprises a DNA sequence that encodes the probe and is also bound to the surface of the nanoparticle. The claims also require the surface of the nanostructure to be bound to substituted or unsubstituted polyalkylene glycol or for the nanostructure to contain particular amounts of the first and second compounds.
	Regarding claim 1, Dower discloses a library that includes a microscopic bead to which many copies of a peptide are attached (see, e.g., col. 4, ll. 1-9). The bead is also attached to a DNA molecule that encodes the peptide (see, e.g., col. 4, ll. 9-11). Dower further teaches that beads suitable for use in the invention may have a diameter ranging from 1 nm to 100 microns (col. 11, ll. 54-59). Thus, Dower discloses a nanostructure containing the first and second compounds recited in claim 1.
	Dower does not anticipate claim 1 because the reference fails to teach either of the following options: (1) unsubstituted or substituted polyalkylene glycol bound to the surface of the nanoparticle in the nanostructure; or (2) when the nanostructure does not include the substituted or unsubstituted polyalkylene glycol, a ratio ((n1+n2)/w) of the sum of the number of moles of the first compound (n1) and the number of moles of the second compound (n2) relative to the weight (w) of the nanostructure is about 1.2 nmol/g to about 85 mol/g on average. 
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to conduct routine experimentation to determine the optimum amounts of the first and second compounds relative to the weight of the nanostructure. As discussed in MPEP 2144.05 II, it is prima facie obvious to conduct routine experimentation to determine the optimal values of results-effective variables, such as temperature or concentration. In this case, Dower teaches that the size and material of the bead, which may be a nanoparticle, may be any of a variety of materials and sizes (col. 11, ll. 19-59). The reference also teaches that the size of the bead may depend on the following factors: (1) the desired number of sites for attaching peptides and encoding DNA molecules, (2) the number of different peptides in the library, and (3) the method used to screen the bead library (col. 11, ll. 60-67). Still further, Dower teaches that the size of the bead influences the amount of peptide and encoding DNA molecules that can be attached thereto (col. 12, ll. 1-14). These teachings of Dower indicate that the bead size and amount of the first and second compounds are a matter of design choice and also influence the results of assays conducted using the resulting bead libraries. Accordingly, the ordinary artisan would have been motivated to conduct routine experimentation to determine the optimum amounts of the first and second compounds (i.e., the peptides and encoding DNA molecules) as well as the appropriate size and weight of the bead to which they are attached. This, in combination with the fact that no evidence of unexpected results has been presented with respect to the claimed range of ratios, is sufficient to establish a prima facie case of obviousness with respect to claim 1. Thus, the nanostructure of claim 1 is prima facie obvious. 
	Further regarding claim 2, which depends from claim 1, as discussed above, Dower teaches that beads suitable for use in the invention may have a diameter ranging from 1 nm to 100 microns (col. 11, ll. 54-59), thus clearly suggesting nanoparticles. The reference further teaches that suitable beads may be made of an organic polymer (polystyrene) or an inorganic material (gold) (col. 11, ll. 31-38). Thus, the reference clearly suggests as recited in claim 2.
Further regarding claim 4, which depends from claim 1, Dower teaches that beads suitable for use in the invention may have a diameter ranging from 1 nm to 100 microns (col. 11, ll. 54-59). This range encompasses the narrower range of 10-1,000 nm recited in claim 4, and no evidence of unexpected results with respect to the claimed range has been presented. Thus, the claimed range is prima facie obvious over Dower in view of the guidance set forth in MPEP 2144.05 I.
Further regarding claims 6 and 7, which depend from claim 1, Dower teaches that the first compound may be a peptide (see, e.g., col. 4, ll. 1-9). The reference also teaches that the peptide may be a D-peptide or an L-peptide (col. 7, ll. 48-53).
Further regarding claim 8, which depends from claim 1, Dower teaches that the encoding DNA molecule may contain a primer sequence at both ends (see, e.g., col. 17, ll. 42-53; see also col. 18; ll. 4-12). 
Further regarding claims 9 and 10, which depend from claim 1, as discussed above in the indefiniteness rejections, it is not clear as to which of the following interpretations is correct: (1) the nanostructure must contain polyalkylene glycol and the polyalkylene glycol must satisfy the conditions recited in claims 9 and 10; or (2) the inclusion of polyalkylene glycol in the nanostructure remains optional, but if it is present, the conditions in claims 9 and 10 must be satisfied. whether these claims require the nanostructure to further include the polyaklyene glycol or if they only further limit the polyalkylene glycol when it is present. If the second interpretation is correct, Dower also renders obvious claims 9 and 10 because the nanostructure need not contain polyalkylene glycol.
Further regarding claims 11 and 13, which depend from claim 1, as discussed above with respect to claim 1, the teachings of Dower in cols. 11-12 indicate that the amount of the first compound (i.e., the peptide) and the amount of the second compound (i.e., the encoding DNA molecule) are a matter of design choice and are determined, at least in part, by the size of the bead upon which they are immobilized. As well, as discussed above, the teachings of Dower indicate that the bead size and material, which each influence its weight, are also matters of design choice influenced by factors that include the number of molecules to be attached to each bead, the desired number of beads in the library, and the screening method to be used with the bead library. Thus, the amount of each compound in the nanostructure and the number of moles of the first compound relative to the weight of the nanostructure are results-effective variables, which are routine to optimize in the absence of unexpected results. In this case, since no evidence of unexpected results has been presented with respect to the claimed amounts and ratios, the nanostructures of claims 11 and 13 are also obvious over Dower in view of the guidance in MPEP 2144.05 II.
Further regarding claim 12, which depends from claim 1, as discussed above in rejection made under 35 U.S.C. 112(d), this claim encompasses nanostructures that do not include polyalkylene glycol and need not contain any additional elements relative to claim 1. Therefore, Dower also renders obvious the nanostructure of claim 12.
Further regarding claim 14, the specification of the instant application teaches that a biosensor may be composed of the claimed nanostructures alone (see, e.g., page 39). Therefore, the teachings of Dower, which suggest a library comprising a plurality of nanostructures that meet the requirements of claim 1, also suggest a biosensor comprising the nanostructure of claim 1. As well, Dower teaches that the disclosed nanostructures (i.e., the disclosed bead library) may be provided in wells (see, e.g., cols. 42-44), which also constitutes a biosensor in view of the discussion on pages 38-39 of the specification of the instant application.
	Thus, the nanostructures of claims 1, 2, and 6-13 and the biosensor of claim 14 are prima facie obvious. 

13.	Claims 5, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over et al. Dower et al. (US 5,639,603) in view of Chee et al. (WO 2017/192633 A1).
	As discussed above, the teachings of Dower render obvious the nanostructures of claims 1, 2, 4, 6-13 and the biosensor of claim 14.
	Regarding claim 5, Dower teaches a single-stranded DNA molecule as the second compound on the nanoparticle (see, e.g., col. 4, ll. 9-11). Thus, the second compound has two ends as required by claim 5, one end of which is bound to the nanoparticle. 
	Dower does not teach that the other end of the DNA molecule is a sticky end, but this would have been obvious in view of Chee. Similar to Dower, Chee discloses particles that may be attached to a polypeptide and also a DNA molecule (reporting tag) that is used in a manner similar to the encoding DNA molecule (see, e.g., Fig. 2A; see also pages 4-5 for a general description of the method of Chee). Chee teaches that the reporting tag may be single-stranded (e.g., as shown in Fig. 2A) or may be double-stranded with a sticky end when the screening step, which includes analysis of the recording tag sequence, includes ligation (see, e.g., Figs. 6-7 and pages 31-32). The ordinary artisan would have recognized from these teachings in Chee that the single-stranded encoding DNA molecule could also be double-stranded with one sticky end to allow ligation-based decoding as disclosed in Chee. In other words, the ordinary artisan would have recognized that single-stranded encoding DNA molecules or at least partially double-stranded encoding DNA molecules with a sticky end could be used in the nanostructure of Dower, and, accordingly, would have been motivated to select either known alternative with a reasonable expectation of success. As noted in MPEP 2144.07, such is prima facie obvious in the absence of secondary considerations, which have not been presented in the instant case.
	Regarding claims 9, 10, and 12, Dower does not teach that the nanoparticle in the nanostructure is also attached to substituted or unsubstituted polyalkylene glycol.1
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the nanoparticle in the nanostructure to also be bound to substituted or unsubstituted polyethylene glycol (PEG) as recited in claim 10. The ordinary artisan would have been motivated to include PEG because Chee teaches that PEG can be used to help control the density of macromolecules attached to a solid support (see, e.g., page 51, last para. – page 52, first para.) and would have had a reasonable expectation of success in view of the guidance provided in the reference (see, e.g., pages 102-104). Thus, the nanostructure of claim 9 is prima facie obvious.
	It also would have been obvious for the polyalkylene glycol to have a weight average molecular weight within the claimed range of 1,000 Da to 10,000 Da. Chee teaches that “Functionalized PEGs come in various molecular weights from 300 to over 40,000” (page 52, first para.). This range overlaps with the range recited in claim 9 of “about 1,000 Da to about 10,000 Da.” As discussed in MPEP 2144.05 I, a claimed range is rendered obvious by an overlapping range in the prior art in the absence of unexpected results. In this case, since no evidence of unexpected results has been presented, the overlapping range in Chee renders obvious the claimed range, and claim 9 is prima facie obvious.
	Lastly, further regarding claim 12, it also would have been obvious to determine the optimum amount of polyalkylene glycol relative to the weight of the nanostructure. Since Chee taught that the polyalkylene glycol (PEG) could be used to control the density of macromolecules immobilized on a solid support (pages 51-52; see also pages 102-104), the ordinary artisan would have recognized that the amount of PEG was a results-effective variable that should be optimized when using PEG in the same way in the nanostructures of Dower. Accordingly, the ordinary artisan would have been motivated to conduct routine experimentation to determine the optimal amount of PEG relative to the weight of the nanostructure. As discussed in MPEP 2144.05 II, such experimentation is obvious in the absence of unexpected results. In this case, since no evidence of unexpected results have been presented, the nanostructure of claim 12 is also prima facie obvious.

Allowable Subject Matter
14.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach or suggest a core-shell nanoparticle having the required core and shell components in addition to the first and second compounds required by claim 1.

Conclusion
15.	No claims are currently allowable. 
	Patel et al. (Proceedings of the National Academy of Sciences, USA 2008; 105: 17222-17226) is cited as a reference of interest for its disclosure of gold nanoparticles to which a peptide and DNA molecule are attached (see, e.g., the abstract and Fig. 1). The oligonucleotides on the nanoparticles of Patel do not encode the peptides also attached to the nanoparticles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As discussed above, these claims are indefinite, but one interpretation is that they do require the nanostructure to comprise polyalkylene glycol.